Detailed Action
Notice of Pre-AIA  or AIA  Status

	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

	The information disclosure statement (IDS) submitted on 07/01/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the Examiner.

Double Patenting

	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claims because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

	Claims 21-22, 24, 26-32, 34-37, and 39-40 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6-9,  13-14, 16,  of U.S. Patent No. 11,052,913 B2 hereinafter “Wood 913”. Although the claims at issue are not identical, they are not patentably distinct from each other because the recite similar subject matter, seeking protection for inventions that are not patentably distinct.

	Regarding claim 21 Woods 913 discloses:

	An autonomous vehicle, comprising: a plurality of sensor assemblies positioned at different locations on the autonomous vehicle, (Wood 913 clm 1 lines 47-50) the plurality of sensor assemblies respectively comprising: a housing including a view pane; (Wood 913 clm 1 lines 35-37) and a sensor mounted within the housing and having a field of view through the view pane of the housing; (Wood 913 clm 1 lines 41-43) and a control system configured to: receive sensor data from the sensors of the plurality of sensor assemblies; (Wood 913 clm 1 lines 44-46) identify a first triggering condition (Wood 913 clm 1 lines 52-53) and a second triggering condition during operation of the autonomous vehicle; (Wood 913 clm 1 lines 53-55) generate a first sensor activation signal identifying a first set of one or more sensors selected from the plurality of sensor assemblies for activating in response to the first triggering condition; (Wood 913 clm 1 lines 52-53) and generate a second sensor activation signal identifying (Wood 913 clm 1 lines 53-55) a second set of one or more sensors selected from the plurality of sensor assemblies for activating in response to the second triggering condition.  (Wood 913 clm 1 lines 53-55).

	Regarding claim 22 Wood 913 discloses all of the limitations of claim 21 and further discloses:

	The autonomous vehicle of claim 21, wherein at least one the first triggering condition or the second triggering condition comprises crossing a speed threshold of the autonomous vehicle.  (Wood 913 clm 13 lines 33-36).

	Regarding claim 24 Wood 913 discloses all of the limitations of claim 21 and Wood 913 further discloses:

	The autonomous vehicle of claim 21, wherein at least one of the first triggering condition or the second triggering condition comprises a maneuver-based condition comprising at least one of a lane change, a turn, (Wood 913 clm 13 lines 33-36) a docking procedure, or a reversing maneuver.  (Wood 913 clm 16 lines 49-53).

	Regarding claim 26 Wood 913 discloses all of the limitations of claim 21 and Wood 913 further discloses:
	
	The autonomous vehicle of claim 21, the plurality of sensor assemblies respectively comprising a lighting element mounted within the housing to selectively generate light.  (Wood 913 clm 8 lines 17-19).

	Regarding claim 27 Wood 913 discloses all of the limitations of claim 26 and Wood 913 further discloses:

	The autonomous vehicle of claim 26, the control system configured to generate an illumination signal identifying one or more lighting elements selected from the plurality of sensor assemblies for activating in response to the illumination signal.  (Wood 913 clm 14 lines 37-43).

	Regarding claim 28 Wood 913 discloses all of the limitations of claim 27 and Wood further discloses:

	The autonomous vehicle of claim 27, wherein the illumination signal is configured to: actuate lighting elements associated with the first set of one or more sensors in response to the first triggering condition; and actuate lighting elements associated with the second set of one or more sensors in response to the second triggering condition.  (Wood 913 clm 14 lines 37-43 see also Wood 913 clm 1 lines 53-55).

	Regarding claim 29 Wood 913 discloses all of the limitations of claim 21 and Wood 913 further discloses:

	The autonomous vehicle of claim 21, wherein: the autonomous vehicle comprises a self-driving tractor coupled to a cargo trailer; and the plurality of sensor assemblies are positioned at different locations on at least one of the self-driving tractor or the cargo trailer. (Wood 913 clm 1 lines 45-50). 

	Regarding claim 30 Wood 913 discloses all of the limitations of claim 29 and Wood 913 further discloses:

	The autonomous vehicle of claim 29, wherein one or more of the plurality of sensor assemblies are configured to replace a lamp assembly of the cargo trailer.  (Wood 913 clm 9 lines 20-22).

	Regarding claim 31 Wood 913 discloses all of the limitations of claim 21 and Wood 913 further discloses:

	The autonomous vehicle of claim 21, wherein the sensor in one or more of the plurality of sensor assemblies comprises at least one of a monocular camera, a stereo camera, or a LIDAR sensor.  (Wood 913 clms 6-7 lines 13-16).

	Regarding claim 32 Wood 913 discloses:

	A sensor assembly, comprising: a housing including a view pane; (Wood 913 clm 1 lines 35-37) a lighting element positioned within the housing to generate light; (Wood 913 clm 8 lines 17-19) a sensor positioned within the housing and having a field of view through the view pane of the housing; (Wood 913 clm 1 lines 41-43) and a controller configured to: receive a first sensor activation signal and a first illumination signal in response to identification of a first triggering condition during operation of a vehicle including the sensor assembly and, (Wood 913 clm 1 lines 44-46)  in response to receiving the first sensor activation signal and the first illumination signal, activate the lighting element and the sensor; (Wood 913 clm 14 lines 37-43) and receive a second sensor activation signal and a second illumination signal in response to identification of a second triggering condition during operation of the vehicle including the sensor assembly (Wood 913 clm 1 lines 53-55) and, in response to receiving the second sensor activation signal and the second illumination signal, activate the lighting element and the sensor.  (Wood 913 clm 14 lines 37-43). 

	Regarding claim 34 Wood 913 discloses all of the limitations of claim 32 and Woods 913 further discloses:

	The sensor assembly of claim 32, wherein the sensor assembly is mounted to an exterior position of a self-driving tractor and cargo trailer.  (Wood 913 clm 1 lines 41-43).

	Regarding claim 35 Wood 913 discloses all of the limitations of claim 34 and Wood 913 further discloses:

	The sensor assembly of claim 34, wherein the sensor assembly is configured to replace a lamp assembly of the cargo trailer.  (Wood 913 clm 1 37-40).

	Regarding claim 36 Wood 913 discloses all of the limitations of claim 32 and further discloses:

	The sensor assembly of claim 32, wherein the sensor of the sensor assembly comprises at least one of a monocular camera or a stereo camera.  (Wood 913 clms 6-7 lines 13-16).

	Regarding claim 37 Wood 913 discloses all of the limitations of claim 32 and Wood 913 further discloses:

	The sensor assembly of claim 32, wherein the sensor of the sensor assembly comprises a LIDAR sensor.  (Wood 913 clms 6-7 lines 13-16).

	Regarding claim 39 Wood 913 discloses all of the limitations of claim 32 and Wood 913 further discloses:

	The sensor assembly of claim 32, wherein at least one of the first triggering condition or the second triggering condition comprises at least one of a speed threshold being crossed, a lane change, a turn, (Wood 913 clm 13 lines 33-36) a docking procedure, or a reversing maneuver.  (Wood 913 clm 16 lines 49-53).  

	Regarding claim 40 Wood 913 discloses:

	A computer-implemented method of controlling (Wood 913 clm 1 lines 35-37) multiple sensors respectively included within a set of multiple sensor assemblies positioned at different locations on an autonomous vehicle, (Wood 913 clm 1 lines 47-50) comprising: identifying a first triggering condition (Wood 913 clm 1 lines 52-53) and a second triggering condition during operation of the autonomous vehicle, (Wood 913 clm 1 lines 53-55) wherein the first triggering condition is different than the second triggering condition; (Wood 913 clm 1 lines 53-55) generating a first sensor activation signal identifying a first set of one or more sensors selected from the multiple sensors for activating in response to the first triggering condition; (Wood 913 clm 1 lines 52-53) generating a second sensor activation signal identifying a second set of one or more sensors selected from the multiple sensors for activating in response to the second triggering condition; (Wood 913 clm 1 lines 53-55) 6actuating the first set of one or more sensors based at least in part on the first sensor activation signal; and actuating the second set of one or more sensors based at least in part on the second sensor activation signal. (Wood 913 clm 14 lines 37-43 see also Wood 913 clm 1 lines 53-55).

	Claims 23 and 38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 and of U.S. Patent No. 11,052,913 B2 hereinafter “Wood 913” in view of Schofield et al. (US Pre-Granted Patent No. US 2013/0096777 A1 hereinafter “Schofield”. 
	
	Regarding claim 23 Woods 913 discloses all of the limitations of claim 21 but does not appear to disclose:

	wherein at least one of the first triggering condition or the second triggering condition comprises a driving condition comprising at least one of precipitation, fog, or nighttime.

	However, in the same field of endeavor of vehicle controls Schofield discloses:

	“wherein at least one of the first triggering condition or the second triggering condition comprises a driving condition comprising at least one of precipitation, fog, or nighttime.” (Schofield clm 49 [0050] wherein the filter identifies and triggers based on fog or rain).

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the precipitation, fog, or night conditions of Schofield with the vehicle system of Wood 913 because one of ordinary skill would have been motivated to make this modification in order to increase safety of the vehicle during adverse operating conditions and improve visibility (Schofield [0003] [0050]). 

	Regarding claim 38 Woods 913 discloses all of the limitations of claim 32 but does not appear to disclose:

	wherein at least one of the first triggering condition or the second triggering condition comprises a driving condition of the vehicle comprising at least one of precipitation, fog, or nighttime.  

	However, in the same field of endeavor of vehicle controls Schofield discloses:

	“wherein at least one of the first triggering condition or the second triggering condition comprises a driving condition of the vehicle comprising at least one of precipitation, fog, or nighttime.”   (Schofield clm 49 [0050] wherein the filter identifies and triggers based on fog or rain).

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the precipitation, fog, or night conditions of Schofield with the vehicle system of Wood 913 because one of ordinary skill would have been motivated to make this modification in order to increase safety of the vehicle during adverse operating conditions and improve visibility (Schofield [0003] [0050]). 

Allowable Subject Matter

	Claims 25 and 33 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 10493622 B2 discloses a communication device for a vehicle for an autonomous vehicle based on planned motion of the vehicle 
US 20200094734 A1 discloses an autonomous vehicle with light controllers based on the behavior of the vehicle and operating conditions
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kyle T Johnson whose telephone number is (303)297-4339. The examiner can normally be reached Monday-Thursday 7:00-5:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Burke can be reached on (469) 295-9067. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/K.T.J./Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664